Citation Nr: 0916057	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  07-39 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for right elbow 
tendonitis.

2.  Entitlement to service connection for left elbow 
tendonitis.

3.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and Mr. J.C.W.




ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1986 to 
January 2007.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.


FINDING OF FACT

The Veteran does not have right elbow tendonitis, left elbow 
tendonitis, or a low back disability.


CONCLUSION OF LAW

The Veteran does not have right elbow tendonitis, left elbow 
tendonitis, or a low back disability that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through a November 2006 notice letter, 
the RO notified the Veteran of the information and evidence 
needed to substantiate his claim.  By the November 2006 
letter, the RO provided the Veteran with the general criteria 
for assigning disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board also finds that the November 2006 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disabilities.  
Consequently, a remand of these issues for further 
notification of how to substantiate the claims is not 
necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The Veteran's service treatment records 
(STRs) and personnel records have been obtained and 
associated with the claims file.  Significantly, the Veteran 
has not otherwise alleged that there are any outstanding 
medical records probative of his claim on appeal that need to 
be obtained.  Additionally, in December 2006, the Veteran was 
afforded a VA examination, the report of which is of record.  
Thus, VA has properly assisted the Veteran in obtaining 
relevant evidence.

II.  Analysis

At an April 2008 hearing, the Veteran contended that his 
claimed disabilities are the result of his active military 
service.  Hearing Transcript at 3, 7, 10.  Specifically, he 
attributes his claimed disabilities to his responsibilities 
preparing aircraft for flight.  Hearing Transcript at 8-11.  
Thus, the Veteran contends that service connection is 
warranted for right and left elbow tendonitis and a low back 
disability.

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  In general, service 
connection requires:  medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

In December 2006, the Veteran was afforded a VA examination 
in connection with these claims.  The examiner took a 
detailed history from the Veteran, reviewed x-rays of the 
affected areas, and examined the Veteran.  The examiner noted 
that the Veteran did not experience a limitation on the range 
of motion due to his claimed disabilities nor did the Veteran 
experience a functional loss due to the claimed disabilities.  
The examiner determined that the x-rays revealed a normal 
right elbow, a normal left elbow, and a normal low back.  The 
examiner concluded that there is no pathology to render a 
diagnosis for right elbow tendonitis, left elbow tendonitis, 
or a low back disability.

The Board notes that Congress has specifically limited 
entitlement to service connection to instances where disease 
or injury has resulted in a disability.  See 38 U.S.C.A. 
§ 1110.  Mere pain alone, without a diagnosed or identifiable 
underlying malady or condition does not, in and of itself, 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 1360-61 
(Fed. Cir. 2001).  

Based on the medical evidence, and in light of the criteria 
for establishing service connection, the claims of service 
connection for right elbow tendonitis, left elbow tendonitis, 
and a low back disability must be denied.  Here, the Board 
finds that the preponderance of the evidence is against each 
claim, specifically, the December 2006 VA examination report 
demonstrates that the Veteran does not have pathology 
underlying his complaints.  Thus, an essential requirement 
for service connection is not met, namely a current 
diagnosis.  In the absence of proof of a current disability, 
the claims of service connection may not be granted.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Consequently, 
service connection for right elbow tendonitis, left elbow 
tendonitis, and a low back disability is not warranted.

The Board has considered the Veteran's written contentions, 
as well as those of his representative, with regard to the 
Veteran's claims of service connection.  While the Board does 
not doubt the sincerity of his belief that he has disability 
related to his active military service, as a lay person, 
without the appropriate medical training or expertise, he is 
not competent to provide a probative opinion on a medical 
matter such as the diagnosis of a current disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For the foregoing reasons, the Board finds that the claims of 
service connection for right elbow tendonitis, left elbow 
tendonitis, and a low back disability must be denied.  In 
reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
because the preponderance of the evidence is against the 
Veteran's claims of service connection, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001). 


ORDER

Service connection for right elbow tendonitis is denied.

Service connection for left elbow tendonitis is denied.

Service connection for a low back disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


